Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170358338 (Derner et al) in view of US 2011/0087855 (Frost et al).

With respect to claim 1, Derner teaches method, comprising: receiving a memory access command indicating a memory array comprising a plurality of ferroelectric memory cells (reference signal generated by a memory cell that is in electronic communication with the same word line and plate line of an active memory cell, the ferroelectric memory cell accessed by an access line (a word line) and polarized by a plate line) [Par. 0015-0016]; activating a word line based at least in part on the memory access command, the word line coupled with a row of ferroelectric memory cells of the plurality of ferroelectric memory cells (memory controller to generate row address signals in order to activate the desired word line, with the word line connected to the gate) [Par. 0022-0023]; applying a voltage bias to a plate line of a plurality of plate lines coupled with the row of ferroelectric memory cells based at least in part on the variable memory page size (reference voltage may be generated by a reference memory cell, each row of memory cells connected to a single word line, applying a voltage to the word line to activate the word line) [Par. 0020-0021]; the plate line coupled with at least a subset of ferroelectric memory cells of the row of ferroelectric memory cells; and accessing data stored in the memory array based at least in part on activating the word line and applying the voltage bias to the plate line (ferroelectric memory cell being written by applying a voltage across the ferroelectric capacitor) [Par. 0024; Par. 0027]. Derner fails to specifically teach command indicating a variable memory page size. However, Frost teaches a controller capable of using variable size page stripes in the memory system, the controller configured to store data such that each page stripe comprises a plurality of data pages, with each data page in the page stripe being stored in a different FLASH memory chip [Abstract; Par. 0014-0016; Par. 0026-0028]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the memory controller that generates row address signals in order to activate word line, as taught by Derner, with the controller capable of using variable size page, as aught by Frost, in order to enhance access and storage such that protection of data stored in a FLASH memory system involving the controller capable of using variable size page stripes in the memory system is enhanced. The combination is proper because Frost teaches the controller dynamically selecting the number of data items used to form each page such that the number of data items in one page of received data items can differ from the number of data items in a second page of received data items [Par. 0013].

With respect to claims 11 and 16, Derner teaches an apparatus, comprising: a memory array comprising a row of ferroelectric memory cells; a word line coupled with each ferroelectric memory cell of the row of ferroelectric memory cells; a plurality of plate lines each coupled with one or more ferroelectric memory cells of the row of ferroelectric memory cells (reference signal generated by a memory cell that is in electronic communication with the same word line and plate line of an active memory cell, the ferroelectric memory cell accessed by an access line (a word line) and polarized by a plate line) [Par. 0015-0016]; and a controller coupled with the memory array, the word line, and the plurality of plate lines, the controller operable to: receive a memory access command for the memory array (memory controller to generate row address signals in order to activate the desired word line, with the word line connected to the gate) [Par. 0022-0023]; activate the word line based at least in part on the memory access command; apply a voltage bias to a plate line of the plurality of plate lines based at least in part on the variable memory page size (reference voltage may be generated by a reference memory cell, each row of memory cells connected to a single word line, applying a voltage to the word line to activate the word line) [Par. 0020-0021]; and access data stored in at least a subset of ferroelectric memory cells of the row of ferroelectric memory cells based at least in part on applying the voltage bias to the plate line (ferroelectric memory cell being written by applying a voltage across the ferroelectric capacitor) [Par. 0024; Par. 0027]. Derner fails to specifically teach memory access command indicating a variable memory page size. However, Frost teaches a controller capable of using variable size page stripes in the memory system, the controller configured to store data such that each page stripe comprises a plurality of data pages, with each data page in the page stripe being stored in a different FLASH memory chip [Abstract; Par. 0014-0016; Par. 0026-0028]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the memory controller that generates row address signals in order to activate word line, as taught by Derner, with the controller capable of using variable size page, as aught by Frost, in order to enhance access and storage such that protection of data stored in a FLASH memory system involving the controller capable of using variable size page stripes in the memory system is enhanced. The combination is proper because Frost teaches the controller dynamically selecting the number of data items used to form each page such that the number of data items in one page of received data items can differ from the number of data items in a second page of received data items [Par. 0013].

With respect to claim 2, Derner teaches apparatus and method, wherein accessing the data comprises: accessing the data stored in the subset of ferroelectric memory cells based at least in part on applying the voltage bias to the plate line, wherein the variable memory page size corresponds to a quantity of ferroelectric memory cells of the subset of ferroelectric memory cells [Par. 0020-0023].

With respect to claim 3, Derner teaches apparatus and method the memory access command indicates the data for an access operation and comprises a set of parameters indicative of the variable memory page size for the memory array [Par. 0023-0024; Par. 0033-0036; Par. 0044-0046].

With respect to claims 8 and 17, Derner teaches apparatus and method wherein the memory access command comprises one or more write instructions, the method further comprising: receiving, via the memory access command, an indication of the data, wherein accessing the data comprises: writing the data to the memory array based at least in part on the variable memory page size and the one or more write instructions [Par. 0023-0024; Par. 0033-0036; Par. 0044-0046].

With respect to claim 9, Derner teaches apparatus and method, wherein the memory access command comprises one or more read instructions, and wherein accessing the data comprises: reading the data from the memory array based at least in part on the variable memory page size and the one or more read instructions, the method further comprising: sending an indication of the data to a system memory controller based at least in part on reading the data [Par. 0023-0024; Par. 0033-0036; Par. 0044-0046].

With respect to claims 10, 15 and 20, Derner teaches apparatus and method comprising: receiving a second memory access command indicating a second variable memory page size that is different than the variable memory page size; applying the voltage bias to the plate line and a second plate line of the plurality of plate lines based at least in part on the second memory access command, the second plate line coupled with a second subset of ferroelectric memory cells of the row of ferroelectric memory cells that is different than the subset of ferroelectric memory cells; and accessing second data stored in the subset of ferroelectric memory cells and the second subset of ferroelectric memory cells based at least in part on the second variable memory page size and applying the voltage bias to the plate line and the second plate line (row decoder to receive a row address from the memory controller and activates the appropriate word line based on the received row address; column decoder to receive a column address from the memory controller and activates the appropriate digit line and to determine the stored state of the memory cell to determine different level of charge from the reference voltage) [Par. 0023-0024; Par. 0033-0036].

With respect to claim 12, Derner teaches apparatus and method wherein the row of ferroelectric memory cells comprises: the subset of ferroelectric memory cells coupled with the plate line; and a second subset of ferroelectric memory cells different than the subset of ferroelectric memory cells and coupled with a second plate line of the plurality of plate lines [Par. 0023-0024; Par. 0033-0036; Par. 0044-0046].

With respect to claim 13, Derner teaches apparatus and method wherein the controller is operable to: apply the voltage bias to the plate line and the second plate line; and access the data stored in the subset of ferroelectric memory cells and the second subset of ferroelectric memory cells based at least in part on applying the voltage bias to the plate line and the second plate line [Par. 0023-0024; Par. 0033-0036; Par. 0044-0046].

Allowable Subject Matter
Claims 4-7, 14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashok K. Sharma, "Advanced Nonvolatile Memory Designs and Technologies," in Advanced Semiconductor Memories: Architectures, Designs, and Applications , IEEE, 2003, pp. 319-477, ch5.
H. B. Kang et al., "Multi-phase-driven split-word-line ferroelectric memory without plate line," 1999 IEEE International Solid-State Circuits Conference. Digest of Technical Papers. ISSCC. First Edition (Cat. No.99CH36278), 1999, pp. 108-109.
T. Nishihara and Y. Ito, "A quasi-matrix ferroelectric memory for future silicon storage," in IEEE Journal of Solid-State Circuits, vol. 37, no. 11, pp. 1479-1484, Nov. 2002.
US20120079174 Apparatus, system, and method for a direct interface between a memory controller and non-volatile memory using a command protocol
WO 2016154088 A1 (Earhart) teaching method creating partition within a storage system through a storage interface, based on partition parameters
US 20080288742 (Hepkin et al) teaching process identifying a set of pages in a virtual memory range that reside on a primary memory to form a page occupancy, each of the set of pages having a first page size, the process changing the first page size to a second page size in response to a comparison of the page occupancy to a threshold value.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136